          Case
          Case 7:20-cv-00855-VB
               7:20-cv-00855-VB Document
                                Document 4-3 Filed 05/15/20
                                         18 Filed  02/11/20 Page
                                                            Page 11 of
                                                                    of 22



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

 ALLSTATE INSURANCE COMPANY,

                        Interpleader Plaintiff,

                v.
                                                         [PROPOSED] ORDER AUTHORIZING
 NORMAN CLANCY, ELLEN CLANCY,
                                                             INTERPLEADER DEPOSIT
 NATIONSTAR MORTGAGE, LLC, HSBC
                                                                 (28 USC §1335)
 Bank USA, NATIONAL ASSOCIATION AS
 TRUSTEE FOR MERRILL LYNCH
                                                                 Case No.: 7:20-cv-00855
 MORTGAGE INVESTORS, INC.,
 MORTGAGE PASS-THROUGH
 CERTIFICATES, MANA SERIES 2007-AF1,
 NEW YORK STATE DEPARTMENT OF
 TAXATION AND FINANCE, THE UNITED
 STATES OF AMERICA, and HEATHER D.
 LEE, ESQ.,

                        Interpleader Defendants.



       Allstate Insurance Company (“Allstate”), having made a motion pursuant to 28 United

States Code § 1335, requesting that the Court issue an Order directing the Clerk of Court to accept

the interpleader funds in the amount of $265,125.54.

       IT IS HEREBY ORDERED, the Clerk of Court accept and deposit the interpleader funds

into the Disputed Ownership Fund (DOF) in the Court Registry Investment System (CRIS)

pending further Order of the Court.

       IT IS FURTHER ORDERED, that the Clerk of Court deduct from the income on the

investment a fee consistent with that authorized by the Judicial Conference of the United States

and set by the Director of the Administrative Office.

       IT IS FURTHER ORDERED, that upon depositing the funds, Allstate is discharged from

this case and released from liability.
            Case
            Case 7:20-cv-00855-VB
                 7:20-cv-00855-VB Document
                                  Document 4-3 Filed 05/15/20
                                           18 Filed  02/11/20 Page
                                                              Page 22 of
                                                                      of 22




             May 15
Dated: _________________, 2020
       New York, New York

                                              SO ORDERED:



                                              United States District Judge/Magistrate Judge



4812-3895-3908, v. 1




                                          2
